 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
       AHKEEM DESHAVIER WILLIAMS,                        Case No. 1:18-cv-0183-AWI-SKO
 9
                          Plaintiff,
10            v.                                         ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE, DIRECTING SERVICE
11     CALIFORNIA HIGHWAY PATROL                         ON LITIGATION COORDINATOR, AND
       OFFICER ANDERSON,                                 DIRECTING PLAINTIFF TO FILE
12                                                       EITHER PROOF OF REQUEST FOR
                          Defendant.                 /   INCIDENT REPORT OR NOTICE OF
13                                                       VOLUNTARY DISMISSAL

14                                                       (Docs. 30 and 33)

15                                                       TWENTY-ONE DAY DEADLINE

16

17                                      I.       BACKGROUND

18          Plaintiff Ahkeem Deshavier Williams, a prisoner at California State Prison in Wasco, is

19 proceeding pro se and in forma pauperis in this civil rights action under 42 U.S.C. § 1983 (“section

20 1983”) arising out of his arrest on October 20, 2016, by an officer with the California Highway

21 Patrol (CHP).

22          On August 21, 2018, the Court issued an order directing Plaintiff to supplement the record

23 with (1) a list of all institutions where Plaintiff was incarcerated from October 20, 2016 (the date of

24 the incident giving rise to this lawsuit) to present, along with the date and duration of each period

25 of incarceration; (2) a statement certified by the California Department of Corrections and

26 Rehabilitation showing all receipts, expenditures, and balances for Plaintiff during the last six
27 months, as well as a similar statement from any other institution where Plaintiff was incarcerated

28 during the last six months; and (3) a brief statement explaining how Plaintiff expects collect the
 1 funds necessary to obtain the CHP incident report to identify the correct name of the defendant in

 2 the intervening five days between his release from prison (January 17, 2019) and his requested

 3 deadline to serve First Amended Complaint on the arresting officer (January 22, 2019). (Doc. 27.)

 4 The order stated that “[t]he failure to comply with this order will result in a recommendation

 5 that this action be dismissed.” (Id. (emphasis in original).)

 6          On September 18, 2018, Plaintiff filed a “motion to extend time to return summons to the
 7 courts” requesting that the Court “postpone” the case until January 31, 2019, because CDCR has

 8 refused to grant his request to “send out the money for the [CHP incident] report.” (Doc. 29.)

 9 Despite the Court’s August 21, 2018, order, Plaintiff did not provide a list of institutions where he

10 was incarcerated and the duration of incarceration. Plaintiff also failed to provide a statement

11 explaining how he expected to collect the funds necessary to obtain the CHP incident report in the

12 intervening five days between his release from prison (January 17, 2019) and his requested deadline

13 to serve First Amended Complaint on the arresting officer (January 22, 2019), which the Court

14 surmised could be explained by reference to Plaintiff’s trust account statement, which demonstrated

15 that, at the time he requested the Court enlarge the deadline for service be extended until January

16 22, 2019, to “give[] him time to buy the report and get the name” (unless he “got the money”

17 beforehand), Plaintiff had $46.84 in his account and could afford to purchase the CHP incident

18 report. (See Doc. 29 Exh. 4 (showing balance of $46.84 as of July 27, 2018).) The Court further

19 noted Plaintiff’s trust account balance was $71.34 as of August 23, 2018, and therefore that it did

20 not appear Plaintiff would need to “collect the funds necessary to obtain the CHP incident report,”

21 as he already has the $10.50 it costs to obtain the CHP report available to him and has that amount

22 available for some time—despite his representations to the Court to the contrary. (See id.)

23          On September 24, 2018, the Court issued an order denying Plaintiff’s request for an
24 extension of time directing Plaintiff to show cause why this action should not be dismissed for

25 failure to comply with the Court’s August 21, 2018, order and for want of prosecution (the “OSC”).

26 (Doc. 30.) Plaintiff’s response to the OSC is due November 13, 2018. (See id.)
27          On October 3, 2018, Plaintiff filed a “motion” indicating that he was informed by the “prison
28 official counsler [sic] trust officer” that they cannot assist him in obtaining the report from CHP and

                                                      2
 1 thus “there is no way [he] can get the [CHP] report” until he is released from prison in January 17,

 2 2019. (Doc. 33.) The “motion” further indicated that the Court was unwilling to grant an

 3 enlargement of time until January 2019, he will voluntarily dismiss the case. (See id.) Included in

 4 Plaintiff’s “motion” is the requested information relating to his incarceration.

 5                                        II.       DISCUSSION

 6          The Court construes the “motion” filed by Plaintiff on October 3, 2018 (Doc. 33) not as a
 7 motion but instead a response to the Court’s OSC. In view of Plaintiff’s compliance with the OSC,

 8 it shall be discharged.

 9          The Court is concerned by Plaintiff’s representations that he is unable withdraw $10.50 from
10 his prison trust account so that can proceed to obtain the incident report from CHP. The Court shall

11 enlist the assistance of the Litigation Coordinator at Wasco State Prison to help facilitate the

12 disbursement of Plaintiff’s funds to him. Within the specified time period, Plaintiff shall submit

13 proof that he has mailed his request for the incident report to CHP along with proper payment or

14 dismiss his case subject to being refiled once Plaintiff has obtained the name of the correct

15 defendant.

16                                          III.       ORDER
17       Accordingly, it is HEREBY ORDERED that:
18      1. The OSC (Doc. 30) is DISCHARGED;
19      2. The Clerk of Court is DIRECTED to serve a copy of Plaintiff’s “motion” filed October 3,
20          2018 (Doc. 33), and a copy of this order on the Litigation Coordinator at Wasco State Prison.
21          The Litigation Coordinator SHALL provide whatever assistance as is necessary to facilitate
22          disbursement of $10.50 from Plaintiff’s trust account to him.
23      3. Within twenty-one (21) days from the date of service of this order, Plaintiff must either
24          file:
25                    a.     proof of mailing to CHP of the request for the incident report with proper
26                    payment, or
27                    b.     a notice of voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1).
28

                                                        3
 1     4. Failure to comply with this order will result in a recommendation that this action be
 2          dismissed pursuant to Federal Rule of Civil Procedure 41(b) and Local Rules 110 and
 3          183(a).
 4
     IT IS SO ORDERED.
 5

 6 Dated:     October 10, 2018                             /s/   Sheila K. Oberto         .
 7                                                UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 4
